 Case 1:18-cr-00457-AJT Document 199 Filed 06/11/19 Page 1 of 3 PageID# 2005



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  (Alexandria Division)

UNITED STATES OF AMERICA                      )
                                              )
v.                                            ) Case No. 1:18-CR-457 AJT
                                              )
BIJAN RAFIEKIAN,                              )
                                              )
                               Defendant.     )


                  NON-PARTY COVINGTON & BURLING LLP’S
         RESPONSE TO DEFENDANT RAFIEKIAN’S MOTION FOR IN CAMERA
             INSPECTION OF ATTORNEY-CLIENT COMMUNICATIONS

         Non-Party Covington & Burling LLP (“Covington”) respectfully submits this response to

Defendant Bijan Rafiekian’s Motion for In Camera Inspection of Attorney-Client

Communications, Dkt. No. 157.

         Defendant seeks in camera review of 27 documents from which Covington redacted

information in the course of Covington’s production of tens of thousands of documents in

response to Defendant’s subpoena. The redacted passages are not responsive to Defendant’s

subpoena because they are not part of Covington’s Flynn Intel Group Inc. (“FIG”) client file

regarding the March 2017 FARA filing, but rather pertain only to Covington’s separate

representation of Michael T. Flynn in other matters. While Covington no longer represents FIG

or General Flynn, who are now represented by separate counsel, Covington understands that

General Flynn continues to assert his attorney-client and attorney work product privileges

regarding the redacted passages.

         If the Court orders in camera review, Covington will provide the 27 unredacted

documents directly to chambers for in camera review. Covington respectfully requests that if,

upon the Court’s review, it is not clear to the Court that all of the redacted passages are outside


DC: 7062769-1
 Case 1:18-cr-00457-AJT Document 199 Filed 06/11/19 Page 2 of 3 PageID# 2006



the scope of the subpoena, the Court should allow Covington and/or General Flynn’s new

counsel an opportunity to address the Court, ex parte, prior to the Court’s decision regarding the

redactions.

June 11, 2019                                Respectfully Submitted,


                                                     /s/ Daniel E. Johnson
                                             Daniel E. Johnson (VSB 88696)
                                             COVINGTON & BURLING LLP
                                             One CityCenter
                                             850 Tenth Street, NW
                                             Washington, DC 20001
                                             Tel: (202) 662-5224
                                             Fax: (202) 778-5224
                                             dejohnson@cov.com
                                             Counsel for Covington & Burling LLP




                                                2
 Case 1:18-cr-00457-AJT Document 199 Filed 06/11/19 Page 3 of 3 PageID# 2007



                                CERTIFICATE OF SERVICE

       I, Daniel E. Johnson, hereby certify that on the 11th Day of June 2019, I electronically

filed the foregoing using the CM/ECF system, which will send a notification of such filing to

counsel of record.




                                                            /s/ Daniel E. Johnson
                                                    Daniel E. Johnson (VSB 88696)
                                                    COVINGTON & BURLING LLP
                                                    One CityCenter
                                                    850 Tenth Street, N.W.
                                                    Washington, D.C. 20001
                                                    Tel: (202) 662-5224
                                                    Fax: (202) 778-5224
                                                    dejohnson@cov.com
                                                    Counsel for Covington & Burling LLP




                                                3
